Exhibit 10.2

 



AMENDMENT TO RESTRICTED STOCK SUBSCRIPTION AGREEMENTS

 

Amendment (the “Amendment”) dated as of December 31, 2014 to the Restricted
Stock Subscription Agreements (the “Agreements”) dated May 16, 2012 and December
28, 2012, by and between TG Therapeutics, Inc. (the “Company” or “TG”) and Sean
A. Power (“Power”). All capitalized terms not otherwise defined herein shall
have the meanings given to them in the Agreements.

 

WHEREAS, Power was granted restricted shares of TG common stock, $0.001 par
value pursuant to the Agreements, and such shares (the “Shares”) are set to vest
upon varying milestones;

 

WHEREAS, the Board deems it to be fair to and in the best interests of Company
to authorize and amend the vesting schedules in the Agreements; and

 

WHEREAS, the Company and Power have agreed to amend the Agreements;

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the Amendment is hereby approved and the parties agree to
amend the Agreements as set forth below:

 

1.Amendments.

 

The vesting schedules in each of the Agreements with regard to the Shares shall
be amended as set forth in Schedule A hereto.

 

2.Effect on the Agreement.

 

(a) Upon the effectiveness of this Amendment, each reference in the Agreements
to “this Agreement” “hereunder”, “hereof”, “herein” or words of like import
shall mean and be a reference to the Agreements as amended hereby.

 

(b) Except as expressly amended, the Agreements and all other documents and
agreements executed and/or delivered in connection therewith, shall remain in
full force and effect.

 

3.Governing Law.

 

This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns and shall be governed by and
construed in accordance with the laws of the State of New York.

 

4.Counterparts.

 

This Amendment may be executed by the parties hereto in one or more
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same agreement.

 

 

 

 

 

IN WITNESS WHEREOF, TG Therapeutics, Inc. and Sean A. Power have executed this
Amendment to the Restricted Stock Agreements as of the date first written above.

 

 



 

  TG THERAPEUTICS, INC.

 

 

 



  By: /s/ Michael S. Weiss        Name: Michael S. Weiss     Title: Chief
Executive Officer  

 

 

 

  By: /s/ Sean A. Power     Name: Sean A. Power  



 

 

 



-2-

 

 

Schedule A

 

Date of Restricted Stock Agreement Original Vesting Terms Updated Vesting Terms
Number of Shares 5/16/12 May 16, 2015 June 30, 2015 58,333 5/16/12 May 16, 2016
June 30, 2016 58,333 5/16/12 May 16, 2017 June 15, 2017 58,333 12/28/12 The
later to occur of: (a) the first date that the Company achieves a Market
Capitalization (as defined herein) target of $100 million  greater than the
Market Capitalization on the date of grant and (b) March 31, 2015 The later to
occur of: (a) the first date that the Company achieves a Market Capitalization
(as defined herein) target of $100 million  greater than the Market
Capitalization on the date of grant and (b) June 30, 2015 18,750

 

 

 

 

 



 

